346 F.3d 1189
Theresa KARAM, Plaintiff-Appellant,v.CITY OF BURBANK, a municipality; Burbank Police Department; Miranda, Burbank Police Officer # 7734; Sindle, Burbank Police Officer # 7942; Gordon Bowers, Burbank Police Captain; David Newsham, Chief of Police; Burbank City Attorney; Gina Oh; Eric Hovatter; Juli Scott; Stacy Murphy; Robert Ovrom, Defendants-Appellees.Theresa Karam, Plaintiff-Appellant,v.City of Burbank, a municipality; Gordon Bowers, Burbank Police Captain; David Newsham, Chief of Police; Eric Hovatter; Juli Scott; Matt Miranda, Burbank Police Officer # 7734; Stacy Murphy; Robert Ovrom; Shane Sindle, Burbank Police Officer # 7942, Defendants-Appellees, andBurbank Police Department; Burbank City Attorney; Gina Oh, Defendants.
No. 02-55954.
No. 02-56220.
United States Court of Appeals, Ninth Circuit.
Filed October 6, 2003.

Steven W. Kerekes, a Law Corporation, Beverly Hills, CA, for Plaintiff-Appellant.
Juli C. Scott, Office of the City Attorney, Burbank, CA, Richard R. Terzian, Kristin A. Pelletier, Bannan, Green, Frank & Terzian, LLP, Los Angeles, CA, for Defendant-Appellee.
Before THOMPSON, TROTT, and TALLMAN, Circuit Judges.

ORDER

1
The opinion filed August 20, 2003 and published at 340 F.3d 884 is withdrawn. Rehearing is ordered only on the question of the district court's award of attorney fees in favor of the defendants.